Title: From George Washington to Archibald Cary, 15 June 1782
From: Washington, George
To: Cary, Archibald


                  
                     My dear Sir,
                     Head Qrs Newburgh 15th June 1782
                  
                  I have been honored with your favor of the 25th Ulto Inclosing
                     sundry resolutions of your Assembly respecting the insiduous Manoeuvres of the
                     enemy, who, it is evident, cannot mean well, because they take indirect steps
                     to obtain that, to which a plain road is opened; and every good Man is desirous
                     of obtaining upon honourable terms.
                  I thank you my good Sir for the resolves, wch you did me the honr
                     to inclose—they breathe a proper spirit—& with others of a like kind in
                     the different Assemblies will, it is to be hoped, convince the enemy that it is
                     both their interest and policy to be honest—I very sincerely condole with you
                     on your late heavy loss, but he that gave has a right to take away, and it is
                     the duty of us all, to submit to his will altho’ we
                     cannot but feel the strokes we sustain.
                  I should have been very happy to have seen you while I was in
                     Virginia, if it had been but for a moment—indeed the pleasure must have been
                     momentary—for my hours all the while I was in that State were so occupied by
                     the constant duties of my station that I could devote no part of them to the
                     enjoyment of my friends which was not only mortifying to me, but, probably
                     displeasing to some of them.
                  It gives me much pleasure to learn from so good authority as your
                     pen, that the Assembly of Virginia is better composed than it has been for
                     several years—much I think may be expected from it—the path we are to tread is
                     certainly a plain one—the object is full in our view—but it will not come to
                     us, we must work our way to it by proper advances and the means of doing this
                     is Men and Money—In vain is it to expect, that our aim is to be accomplished by
                     fond wishes for Peace—and equally ungenerous as fruitless will it be, for one
                     State to depend upon another to bring this to pass; for if I may be allowed to
                     speak figuratively, our Assemblies in Politics are to be compared to the
                     Wheels of a Clock in Mechanics—the whole for the general purposes of War shd be
                     set in motion by the grt Wheel (Congress) & if all will do their parts the
                     Machine works easy but a failure in one disorders the whole—& without
                     the large one (wch set the whole in mo’tn) nothing can be done—it is by the
                     united wisdom & exertions of the whole, in Congress, who, I presume, do
                     justice to all (but if they fail by being disproportionate in the first
                     instance it should in my opinion be saught for & remedied in the second
                     rather than derange the whole business of a Campaign
                     by the delays incident to contention) that we are to depend upon. without this,
                     we are no better than a rope of Sand and are as easily broken asunder.
                  I write thus openly, and freely to you my dear Sir, because I
                     pant for retirement, and am perswaded that an end of our warfare is not to be
                     obtained but by vigorous exertions—the subjugation of America so far at least
                     as to hold it in a dependt State is of too much importance to Great Britain to
                     yield the palm to us whilst her Resources exist, or our inactivity, want of
                     system or dependence upon other Powers or upon one another prevail—I can
                     truely say that the first wish of my Soul is to return speedily into the bosom
                     of that Country which gave me birth and in the sweet enjoyment of demestick
                     pleasures and the company of a few Friends to end my days in quiet, when I
                     shall be called from this Stage. With great truth and sincerity I am Dr Sir Yr
                     Obedt & Affecte Sev..
                  
                     Go: Washington
                  
               